           Case 3:16-cv-01973-MEM Document 62 Filed 03/28/19 Page 1 of 8




                       UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA



JANICE SHORTER, PERSONAL                     :
REPRESENTATIVE AND LEGAL                     :      NO. 3:16-CV-01973
GUARDIAN FOR                                 :
DONSHAY SAYLES,                              :
            Plaintiff                        :
                                             :      (Judge Mannion)
             v.                              :      (Magistrate Judge Arbuckle)
                                             :
CHARLES E. SAMUELS, JR., ET AL.              :      Electronically Filed
             Defendants                      :


   PLAINTIFF DONSHAY SAYLES' SUR-REPLY IN OPPOSITION TO THE
  BIVENS DEFENDANTS' MOTION FOR JUDGMENT ON THE PLEADINGS


      I.     The Third Circuit's assessment of the failure to protect allegations
             in Bistrian I reflects the proper application of general pleading
             standards, not a per se rule of law specific to failure to protect
             claims.

      Critical to the review of Defendant’s Motion is the Court’s understanding of one

of the Third Circuit’s holdings in Bistrian v. Levi, 696 F.3d 352 (3d Cir. 2012) (“Bistrian

I”) and the Defendants’ effort to over-extend that holding. Contrary to the Defendants'

argument, Bistrian I did not create a per se rule that “celling violent inmates with others

is insufficient to demonstrate deliberate indifference.” See Defs. Reply Br. at 4. Yet

                                             1
           Case 3:16-cv-01973-MEM Document 62 Filed 03/28/19 Page 2 of 8


Defendants cite to Bistrian I – and assert just such a per se argument - to support their

position that the Amended Complaint fails to state a claim for supervisory liability for

failure to protect. See Defs. Reply Br. at 3-4.

      The Court will remember that Bistrian I involved two failure to protect claims

based on two different inmate-on-inmate attacks on the plaintiff at FDC Philadelphia.

Bistrian I, 696 F.3d at 357. The first attack was carried out by SHU inmates, including

inmate Northington, who had been the targets of surveillance done by the SIS

Department and who had learned of Bistrian's involvement in that surveillance

operation. Id. at 361. The second attack was carried out by an inmate named Taylor and

was unrelated to both the first attack and the inmates involved in the “Northington”

attack. Id. at 361-62.

      In conducting its review of the adequacy of the complaint under Rule 12(b)(6), the

Third Circuit found that the allegations related to the “Northington” attack fulfilled the

pleading requirements necessary to state a failure to protect claim. See id. at 368-371.

In reviewing the allegations related to the “Taylor” attack, however, the Court found the

allegations did not sufficiently demonstrate deliberate indifference on the part of prison

officials, as they painted a picture of speculative risk only. See id. at 371. The Third

Circuit thus concluded that the “Taylor” failure to protect claim was properly dismissed

under Rule 12(b)(6). Id.

       Unlike the “Taylor” claim in Bistrian I, the failure to protect claims in this case –


                                             2
            Case 3:16-cv-01973-MEM Document 62 Filed 03/28/19 Page 3 of 8


including the supervisory liability claims – are sufficiently pled. Defendants’ argument

improperly seeks to extend the Third Circuit’s “Taylor” attack analysis and conclusion to

all allegations of failure to protect claims. But the holding as to the “Taylor” claim in

Bistrian I neither requires, nor indicates, such an outcome as a matter of law, and the

Court is urged to reject the Defendants’ effort to improperly extend it in this manner.

      II.    Mr. Sayles is not required to describe as-yet-unproduced documents
             with more specificity in order to state a claim for supervisory liability.


      As the Court is aware, the parties are in the midst of an ongoing document

discovery dispute. In an ironic twist, Defendants seek to use Mr. Sayles’ lack of access

to, and knowledge of, various ‘specific materials’ they are currently withholding as

means to claim entitlement to judgment on the pleadings. Defendants argue that because

it does not describe with more specificity the documents and other materials that the

supervisory defendants reviewed regarding the ongoing violence in the SHU, the

Amended Complaint does not survive Iqbal's test for demonstrating a claim's

plausibility. See Defs. Reply Br. at 2-3.

       However, even without the on-going discovery dispute, Defendant’s position is

incorrect as a matter of law. Mr. Sayles is not required to provide more detail at the

pleading stage of the proceedings. He is required to set forth a “short and plain

statement of the claim showing that [he] is entitled to relief.” See Fed. R. Civ. P. 8(a)(2).

Under Iqbal, the statement of the claim must “contain sufficient factual matter, accepted


                                              3
             Case 3:16-cv-01973-MEM Document 62 Filed 03/28/19 Page 4 of 8


as true, to state a claim to relief that is plausible on its face.” See Iqbal, 556 U.S. at 678.

The Supreme Court made clear in Iqbal that “the plausibility standard is not akin to a

probability requirement.” See id. Moreover, as the Third Circuit explained in Bistrian I,

a plaintiff need not be “clairvoyant” in his pleading by supplying information and details

which can only be obtained through discovery. See Bistrian I, 696 F.3d 352, 370 (3d

Cir. 2012) (observing that the plaintiff “obviously not present for the [defendants']

meetings” but that it was plausible that they had discussed the threats reported by the

plaintiff during those meetings and that “further investigation will show what was

discussed behind closed doors.”).

      Mr. Sayles has requested - and is awaiting the production of - a number of

documents in discovery which are expected to provide the additional details Defendants

now demand. In fact, Defendants’ argument establishes the relevance and necessity of

these documents to Mr. Sayles’ claims. These documents are vital in Mr. Sayles’ effort

to “fill in the blanks” as to how the supervisory defendants knew about the problems in

the SHU. Defendants must not be permitted to escape liability at such an early stage of

litigation based, in part, on their ability to conceal the evidence Mr. Sayles needs to

prevail.

      III.    The allegations regarding the retaliatory actions of SHU staff are
              relevant to the remaining claims, despite the voluntary withdrawal of
              the First Amendment Bivens retaliation claim.


      Contrary to Defendants' assertion, the allegations related to the longstanding

                                               4
             Case 3:16-cv-01973-MEM Document 62 Filed 03/28/19 Page 5 of 8


retaliatory practices of staff in the SHU are not irrelevant to the supervisory claims and

do not relate only to Count V of the Amended Complaint. Claim V was a Bivens

retaliation claim based on the retaliatory actions by BOP staff against Mr. Sayles in this

particular incident. See Am. Compl. ¶¶ 155-161. Given the state of the law surrounding

Bivens claims after Abbasi, Vanderklok, and Bistrian II, Mr. Sayles agreed to withdraw

Count V in his response brief. However, the voluntary withdrawal of this claim does not

make the allegations regarding SHU staff's actions irrelevant to this case. Mr. Sayles is

not limited to using evidence of SHU staff's wrongful conduct only in support of a First

Amendment retaliation claim. Even without such a claim for relief, there are multiple

ways in which such evidence would be relevant and admissible. See, e.g., Fed. R. Evid.

404(b)(2) (evidence of a crime or wrong may be admissible for proving motive,

opportunity, intent, preparation, plan, knowledge, identity, absence of mistake, or lack of

accident).

      IV.     Mr. Sayles does not concede his supervisory liability claims.

      Here, Defendants' argument is again overstated. Defendants appear to assert that

because Mr. Sayles' brief does not separately discuss the supervisory Bivens claims in

the Abbasi analysis, Plaintiff is conceding his supervisory claims. See Defs. Reply Br. at

6. This is incorrect, both factually and logically.

      First, Section IV. A. of the response brief is devoted entirely to the supervisory

claims, clearly demonstrating that Mr. Sayles does not concede these claims. Second,


                                             5
           Case 3:16-cv-01973-MEM Document 62 Filed 03/28/19 Page 6 of 8


there is no need to discuss the supervisory claims separately in the Abbasi analysis.

Although the way in which the supervisors are liable – by failing to supervise, monitor,

train, investigate, and discipline SHU staff – differs from that of the non-supervisors,

these failures are not free-floating. They are tethered to the Eighth Amendment failure to

protect theory of liability in this case. See Am. Compl. ¶¶ 139-140. The discussion of

the Bivens claims in Section IV. B. encompasses all of the Eighth Amendment failure to

protect claims, including those against the supervisors, both implicitly and expressly.

See Resp. Br. at 10 (“These claims assert that the individual defendants are liable for

violating Mr. Sayles' constitutional rights because they were deliberately indifferent to

the substantial risk of serious harm he faced in the SHU, both from his specific attacker

and from the procedures and unofficial policies of the SHU which made it an extremely

dangerous environment for prisoners and which brought about the attack on Mr.

Sayles.”) (emphasis added).

V.    CONCLUSION

      For the foregoing reasons, as well as those discussed in Mr. Sayles' response brief,

this Court should deny Defendants' motion for judgment on the pleadings.

                                       Respectfully submitted,

                                       TOBIN LAW OFFICE, LLC

                                       /s/ Jennifer J. Tobin
                                       Jennifer J. Tobin
                                       PA Bar No. 202047
                                       702 N. 3rd Street, # 71

                                             6
         Case 3:16-cv-01973-MEM Document 62 Filed 03/28/19 Page 7 of 8


                                 Philadelphia, PA 19123
                                 Tel. 267-258-8918

                                 MCCAMIC, SACCO & MCCOID, PLLC
                                 Jay T. McCamic
                                 PA Bar No. 67881
                                 Christopher J. Gagin
                                 PA Bar No. 323884
                                 56-58 Fourteenth Street
                                 P.O. Box 151
                                 Wheeling, WV 26003
                                 Tel: 304-232-6750

                                 HEAVENS LAW FIRM, PLLC
                                 Christopher J. Heavens
                                 PA Bar No. 64645
                                 2312 Chichester Avenue
                                 P.O. Box 1948
                                 Boothwyn, PA 19061
                                 Tel: 610-485-7989

                                 CHANDLER MATHIS ZIVLEY
                                 W. Perry Zivley, Jr.
                                 TX Bar No. 22280050
                                 601 Sawyer Street, Suite 600
                                 Houston, TX 77007
                                 Tel: 877-739-7744

Date: March 28, 2019




                                       7
          Case 3:16-cv-01973-MEM Document 62 Filed 03/28/19 Page 8 of 8




                            CERTIFICATE OF SERVICE

      I certify that on this date, a true and correct copy of the foregoing Sur-Reply in

Opposition to the Bivens Defendants' motion for judgment on the pleadings, along with

any and all attachments, was electronically filed and is available for viewing and

downloading from the Court’s ECF system. In addition, a copy was served via the

Court’s ECF notification system on the following:

                         Richard D. Euliss
                         Assistant U.S. Attorney
                         United States Attorney's Office
                         Middle District of Pennsylvania
                         228 Walnut Street, 2nd Floor
                         P.O. Box 11754
                         Harrisburg, PA 17108-1754
                         Email: Richard.D.Euliss@usdoj.gov

                          Attorney for Defendants



Date: March 28, 2019            /s/ Jennifer J. Tobin
                                Jennifer J. Tobin




                                             8
